The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner makes the following findings related to the recovery limitation added to independent claims 1 and 14 in the amendment filed April 29, 2020.  Applicant has pointed to paragraphs [00116] and [00131] of the originally filed specification for its basis.  Paragraph [00116] is part of example 4 looking at the linearity of the detection response for the derivatized vitamin D.  In that paragraph pools of serum having high endogenous concentrations vitamin D2 or D3 were diluted so that the resulting solution contained 75%, 50% or 25% of the original sample.  These were then processed according to examples 1-3 in duplicate to arrive at the vitamin D2 or D3 given in table 3.  The percent recovery given in parentheses in Table 3 are the percent of the expected value at the respective dilution based on the measured value determined for the undiluted sample.  For example in Pool 1 the measured value of 17.8 is approximately 95.3% of the 18.75 (25.0 X 0.75) that was expected for a 75% dilution.  Also the 85%-115% CV in the paragraph is a statistical value related to the ability to obtain the expected value.  Paragraph [00131] is found in example 13 of the instant disclosure and creates samples by mixing two samples that have different concentrations of vitamin D2 or D3.  The mixed samples were processed in a manner equivalent with paragraph [00116] and the recoveries reported were also determined by comparing the measured value with the expected value in paragraph [00116].  
Examiner next turns to a previously cited Higashi reference (Higashi et al, Biol. Pharm. Bull. 24(7) 738—743 (2001), reference 43 on one of the IDS filed 9-27-16).  Page 739 has a paragraph with a subheading of "Absolute Recoveries of 25(OH)D2 and IS from Plasma Specimen".  In that paragraph a plasma without measurable 25(OH)D2 is spiked with 5 or 50 ng/ml of 25(OH)D2.  Then 20 microliters of the blank plasma and the spiked plasma were liquid-liquid extracted as described in the paragraph with a subheading of "Pretreatment of Plasma Sample".  After that the internal standards were added to both the samples and a quantity of 25(OH)D2 was added only to the blank sample.  Then the two samples were derivatized and measured.  The absolute recovery of 25(OH)D2 during pretreatment was calculated from the peak area ratios [25(OH)D2/IS] of the spiked sample and the blank sample.  The first paragraph of page 742 teaches that absolute recovery rates of 25(OH)D2 at 5 and 50 ng/ml from the plasma specimen were 83.96±1.2% (n=3) and 84.56±1.9% (n=3), respectively.  This method looks at the recovery during the pretreatment step by adding a known amount of 25(OH)D2 to a sample that did not contain 25(OH)D2 during the pretreatment step and comparing it with samples having a 2 in a 25(OH)D2 containing sample that went through the pretreatment process.  This is different from the process described in examples 4 and 13 of the instant specification.  Finally table 2 on page 743 is directed to the accuracy and precision of the method.  Of importance to the instant question are the Added, Observed and Recovery columns of the table for 25(OH)D2.  While the absolute recovery for 5 ng/ml was 83.96±1.2%, the reported values in table 2 are all greater than this.  When one looks at the footnote for the column, one discovers that the recoveries reported in the table are net recoveries rather than absolute recoveries.  In other words they look at how the measured value compares to the expected value rather than the actual amount recovered during a step such as pretreatment.  
Next examiner points to the cited Rezaee paper.  The paper looks at the determination of organic compounds in water using a liquid-liquid extraction technique.  Of relevance to the instant question is sections 2.3-2.4 and tables 1-2 and 5.  Section 2.3 describes the extraction procedure for spiked water samples.  In the procedure a volume of water is spiked with known amounts of different PAH and an internal sample.  A volume of a disperser solvent (acetone) containing and extraction solvent (tetrachloroethylene) was added and mixed.  This was then centrifuged to sediment the extraction solvent into the bottom of the conical tube.   A volume of the sedimented phase was removed and inserted into a gas chromatograph for determination of the spiked PAHs.  Section 2.4 deals with the calculation of enrichment factor, extraction recovery and relative recovery for the different samples.  The enrichment factor (EF) was defined as the ratio between the analyte concentration in the sedimented phase (Csed) and the initial concentration of analyte (C0) within the sample: EF = Csed/C0 (see equation 1).  The Csed was obtained from a calibration graph of direct injection of PAHs standard solution in the C2Cl4 extraction solvent at the range of 0.5-2.5 mg/L.  The extraction recovery (ER) was defined as the percentage of the total analyte amount (n0) which was extracted to the sedimented phase (nsed) as follows: ER = (nsed/n0) X 100 = (Csed X Vsed)/(C0 X Vaq) X 100 (see equation 2).  This can be rewritten as ER = (Vsed)/Vaq) X EF X 100 (see equation 3) where Vsed and Vaq are the volumes of sedimented phase and sample solution, respectively.  The relative recovery (RR) was obtained using the following equation: RR= (Cfounded - Creal)/Cadded X 100 (see equation 4) where Cfounded, Creal, and Cadded are the concentrations of analyte after addition of known amount of standard in the real sample, the concentration of analyte in real sample and the concentration of known amount of standard which was spiked to the real sample, respectively.  In this section it is clear 
Since the net/relative recovery appears to be equivalent to the manner in which applicant has applied the term recovery in the instant disclosure, examiner will treat the recovery limitation in the instant claims as the net/relative recovery rather than the absolute recovery.  Also based on the evidence in the Rezaee paper, a relatively poor absolute recovery can still result in an excellent net/relative recovery.  In other words the recovery language will be treated for examination purposes as the difference between the expected and measured values rather than the absolute/actual recovery for any single step.  Put another way, as long as the measured value is at least 85% of the expected value, the recovery limitation of claims 1 and 14 will be treated as being met regardless of the absolute/actual recovery of one or more of the pretreatment and/or derivatization steps.  
Claims 1, 4-6, 9 and 12-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 step (v) requires the generation of one or more precursor ions detectable by mass spectrometry in which only the precursor ion is specifically defined.  Step (vi) requires fragmenting at least one of the precursor ions to generate one or more fragment ions detectable by mass spectrometry.  Step (vii) requires determining the amount of one or more fragment ions by mass spectrometry in which only the fragment ion of area ratio being used for the calibration curves).  In other words claim 1 appears to be missing essential steps for the method to actually be able to determine the amount of non-metabolized vitamin D in a sample.  It is also not clear if the specified internal standard fragment ion amount is being used in the relating step to determine the amount of non-metabolized vitamin D in the sample.  The dependent claims do not remedy the issue of claim 1.  For examination purposes the presence of an internal standard that differs from non-metabolized vitamin D3 will be treated as leading to an internal standard that meets the limitations of claim 1.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 4-6, 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz Boyer (Analyst 1999, IDS [9/27/2016, Boyer, F. O. et al.]) in view of Bunch (IDS [9/27/2016]) or Zimmer and also in view of Aronov (Analytical and Bioanalytical Chemistry 2008, 391, 1917-1930, IDS [9/27/2016], hereinafter called Aronov ‘08a or PhD Dissertation, hereinafter called Aronov ‘08b), Vreeken (Biological Mass Spectrometry 1993, IDS [9/27/2016], newly applied) or Kamao (Journal of Chromatography B 2007, IDS [9/27/2016]), further in view of Blum (Endocrine 2008, newly cited and applied) and finally in view of Murao or Yueng.  In the paper Ortiz Boyer teaches the determination of vitamins D2, D3, K1 and K3 and some hydroxy metabolites of vitamin D3 in plasma using a continuous clean-up–preconcentration procedure coupled on-line with liquid chromatography–UV detection.  A semi-automatic procedure for the continuous clean-up and concentration of several fat-soluble vitamins prior to their separation by HPLC and UV detection is reported. The procedure is based on the use of a minicolumn packed with aminopropylsilica as sorbent located prior to the chromatographic detection system.  The overall process was developed and applied to the main liposoluble vitamins (A, D2, D3, E, K1, K3) and several hydroxy metabolites of vitamin D3 [25-(OH)-D3, 24,25-(OH)2-D3 and 1,25-(OH)2-D3].  All the analytes were monitored at a compromise wavelength of 270 nm.  Calibration graphs were constructed for the different vitamins (between 0.01 and 100 ng ml-1 for vitamin D2 and D3 and their hydroxy metabolites, between 0.1 and 100 ng ml-1 for vitamin A, K1 and K3 and between 1 and 100 ng ml-1 for vitamin E) with excellent regression coefficients (>0.9901) in all cases.  The precision was established at two concentration levels with acceptable RSDs in all instances (between 3.6 and 8.7%).  The method was appropriate for the determination of vitamin D2, D3, K1 and K3 and the 24,25-dihydroxy and 25-hydroxy metabolites of vitamin D3 in human plasma.  The method was applied to plasma samples spiked with the target analytes and the recoveries ranged between 78 and 109% (table 4 shows recoveries for vitamin D2 and D3 ranging from 87-101% which is similar to -1 phosphate buffer (pH 6.5).  Figure 1 shows the integrated system for continuous clean-up–preconcentration and HPLC separation.  The clean-up–preconcentration subsystem permits the simultaneous clean-up of the sample and concentration of the target analytes prior to their injection into the separation subsystem. The aminopropylsilica preconcentration minicolumn inserted in the sample loop of a low-pressure injection valve was conditioned by sequential washing with methanol, 50 mmol l-1 phosphate buffer (pH 6.5) and water for 2 minutes.  The pre-treated sample was then passed through the minicolumn (SV in the position for sample aspiration), and both the target analytes and interferents with similar features were retained.  After a 20 minutes preconcentration time, the minicolumn was sequentially washed in 2 minute cycles with 50 mmol l-1 phosphate buffer (pH 6.5) and methanol–water (70 + 30) in order to remove the interferents by changing manually the position of SV.  The analytes were then eluted with a methanol solution by switching manually the low-pressure injection valve and driven to the injection valve of the chromatograph.  This valve was modified by replacing the conventional loop with a 100 cm length of tubing of 0.25 mm id.  The methanol containing the eluted analytes was trapped by switching the HPLC injection valve 95 seconds after switching the low-pressure injection valve and the analytes were thus introduced into the column.  The gradient started simultaneously with injection and changed the initial mobile phase of acetonitrile–phosphate buffer (50 mmol l-1, pH 6.5) (20 + 80) to propan-2-ol–methanol (10 + 90) in 1.7 minutes, then stabilized for 30 minutes.  The analytes were removed from the column as a function of their relative polarity and monitored spectrophotometrically at 270 nm, followed by data treatment.  .  
In the paper Bunch describes the development of a liquid chromatography-tandem Mass spectrometry assay for serum 25-hydroxyvitamin D2/D3 using a turbulent flow online extraction technology.  Vitamin D is important to health and disease (see the introduction).  Liquid chromatography-tandem mass spectrometry (LC-MSMS) is considered the most accurate technology for quantification of serum 25-hydroxy vitamin D (25OHD) which is the best biomarker for estimating vitamin D nutritional status.  The last paragraph of the introduction on page 1566 teaches that most HPLC methods require lengthy sample preparation, including solid-phase extraction and liquid-liquid extraction, with a long HPLC chromatography time ranging from 10 to 30 minutes.  Attention should be given to the late elution peaks which might interfere with the analysis of succeeding samples.  Most LC-MSMS methods employ deuterated 25OHD3 as internal standard.  To improve ionization efficiency, some methods employ a derivatization strategy with a Cookson-type reagent or Diels-Alder derivatization.  For direct measurement, sample preparation could be cumbersome.  In general, sample preparation includes protein precipitation followed by solid-phase extraction or liquid-liquid extraction.  Turbulent flow technology is a robust and rapid online purification tool for high efficiency extraction, and has been used for online sample cleaning for serum 25OHD quantification (see the cited Singh paper).  In the paper a simple and fast LC-MSMS method with online turbulent flow extraction was reported.  In the method, serum was mixed with acetonitrile containing hexadeuterated 25-hydroxyvitamin D3 (d6-25OHD3) and centrifuged 10 minutes at 15,634Xg.  The supernatant was injected onto a turbulent flow preparatory column then transferred to a polar endcapped C18 analytical column.  The mass spectrometer was set for positive atmospheric pressure chemical ionization.  The analytical cycle time was 5.5 minutes.  The method was linear from 3.0 to 283.6 nmol/L for 25-hydroxyvitamin D3 (25OHD3) and 4.6 to 277.9 nmol/L for 25-hydroxyvitamin D2 (25OHD2), with an accuracy of 88.7%–118.7% and 90.7%–100.3%, respectively (see table 2).  No carryover or ion suppression was observed (see paragraph bridging pages 1568-1569).  The paper concluded that the LC-MSMS method coupled with turbulent flow technology for serum 25OHD quantitation is rapid, efficient, and suitable for clinical testing (see page 1570).  

In the paper Aronov ‘08a teaches metabolic profiling of major vitamin D metabolites using Diels-Alder (Cookson-type, see page 1918, paragraph bridging the columns) derivatization and ultra-performance liquid chromatography-tandem mass spectrometry.  The paragraph bridging the columns of page 1918 teach that vitamin D metabolites have low ionization efficiencies in electrospray (ESI) or atmospheric pressure chemical ionization (APCI) sources because they lack easily charged groups, which would enhance ionization efficiencies.  However, the conjugated diene group of vitamin D metabolites makes them a specific target for Diels–Alder derivatization.  In fact, several highly reactive 4-substituted 1,2,4-triazoline-3,5-3 in human serum (15–60 pg/mL).  They demonstrate that liquid–liquid or solid-phase extraction of vitamin D metabolites in combination with Diels–Alder derivatization with the commercially available reagent 4-phenyl-1,2,4-triazoline-3,5-dione (PTAD) followed by ultra-performance liquid chromatography (UPLC)–electrospray/tandem mass spectrometry analysis provides rapid and simultaneous quantification of 1α,25-dihydroxyvitamin D3, 1α,25-dihydroxyvitamin D2, 24R,25-dihydroxyvitamin D3, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 in 0.5 mL human serum at a lower limit of quantification of 25 pg/mL.  Precision ranged from 1.6–4.8 % and 5–16 % for 25-hydroxyvitamin D3 and 1α,25-dihydroxyvitamin D3, respectively, using solid-phase extraction.  Metabolic profiling is defined as the quantification of metabolites involved in the same metabolic pathway.  Page 1919 teaches that the samples are human serum samples that are treated by either liquid-liquid extraction or solid-phase extraction prior to derivatization with PTAD.  Page 1920 teaches the HPLC and tandem mass spectral conditions including the multiple reaction monitoring (MRM) used to detect the ionized products.  Table 1 on that page teaches the precursor and product ions for the various PTAD derivatives of the metabolites measured.  Relevant to the instant claims are the precursor and product ions for vitamin D2 (572.3 and 298.0) and vitamin D3 (560.3 and 298.0) and a deuterated internal reference vitamin D3 (566.3 and 298.0).  The quantification and data analysis of the results are described starting with the final paragraph of page 1920.  Also relevant to the instant claims is the first paragraph of page 1921 which teaches that deuterated 1,25(OH)2D3 and 25(OH)D3 were used as the internal references for the quantification of the respective metabolites and the paragraph bridging the columns of page 1921 which teaches that because the deuterium label is distant from the Diels–Alder reaction site, no isotope effects on the reaction kinetics are expected for isotopically labeled 1α,25(OH)2D3 and 25(OH)D3.  Page 1925, 2nd column, third paragraph teaches after considering the poor recovery of the non-metabolized vitamin D derivatives and the longer times needed for the non-metabolized 2 and D3 were omitted from the analysis.  The last paragraph on page 1929 teaches that the sensitivity of 1α,25(OH)2D3 detection can be significantly improved using Diels–Alder derivatization with PTAD.  Thus, the application of Diels–Alder derivatization allows the entire vitamin D cascade to be surveyed in a single LC-MS run, including routine direct measurements of 1α,25(OH)2D3, which has not been achieved before using LC-MS or GC-MS methods.  In addition, the improved sensitivity of 25(OH)D detection allows the development of a method for the assessment of dietary 25(OH)D in very small plasma or serum samples (<50 μL).  The reported LC-MS method can be used to detect excessive 1α,25 (OH)2D2 and 1α,25(OH)2D3 production associated with some cancerous states and inflammation. It can also simultaneously assess the vitamin D dietary status via measurements of both 25(OH)D2 and 25(OH)D3 levels and estimate the rate of 1α,25(OH)2D3 clearance by 25-hydroxyvitamin D 24-hydroxylase via measurements of the 24R,25(OH)2D3 level.  
In the PhD Dissertation Aronov ‘08b investigated metabolic profiling of biologically active conjugated dienes using Diels-Alder derivatization and electrospray ionization/tandem mass spectrometry.  Section 1.2 starting on page 3 gives several reasons for analysis of the vitamin D pathway.  Chapter 3 teaches metabolic profiling of major vitamin D metabolites using Diels-Alder (Cookson-type, see paragraph bridging pages 25-26) derivatization and ultra-performance liquid chromatography-tandem mass spectrometry.  The paragraph bridging pages 25-26 teach that vitamin D metabolites have low ionization efficiencies in electrospray (ESI) or atmospheric pressure chemical ionization (APCI) sources because they lack easily charged groups, which would enhance ionization efficiencies.  However, the conjugated diene group of vitamin D metabolites makes them a specific target for Diels–Alder derivatization.  In fact, several highly reactive 4-substituted 1,2,4-triazoline-3,5-diones (TADs or Cookson-type reagents) have been reported in the literature for the analysis of vitamin D metabolites, their analogs and other dienes, including derivatization reagents for ESI-MS.  The derivatization reagents introduce polar groups and thus typically result in a 100-1000-fold increase in sensitivity over non-derivatized compounds.  At that time LC-MS technologies allowed for the simultaneous metabolic profiling of entire biochemical pathways.  The impediment to the metabolic profiling of vitamin D metabolites was the low level of 1α,25-dihydroxyvitamin D3 in human serum (15–60 pg/mL).  They demonstrated that liquid–liquid or solid-phase extraction of 3, 1α,25-dihydroxyvitamin D2, 24R,25-dihydroxyvitamin D3, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 in 0.5 mL human serum at a lower limit of quantification of 25 pg/mL.  Precision ranged from 1.6–4.8 % and 5–16 % for 25-hydroxyvitamin D3 and 1α,25-dihydroxyvitamin D3, respectively, using solid-phase extraction.  Metabolic profiling is defined as the quantification of metabolites involved in the same metabolic pathway.  Page 28 teaches that the samples are human serum samples that are treated by either liquid-liquid extraction or solid-phase extraction prior to derivatization with PTAD.  The paragraph bridging pages 30-31 teaches the HPLC and tandem mass spectral conditions including the multiple reaction monitoring (MRM) used to detect the ionized products.  Table 3.1 on page 51 teaches the precursor and product ions for the various PTAD derivatives of the metabolites measured.  Relevant to the instant claims are the precursor and product ions for vitamin D2 (572.3 and 298.0) and vitamin D3 (560.3 and 298.0) and a deuterated internal reference vitamin D3 (566.3 and 298.0).  The quantification and data analysis of the results are described in the paragraph bridging pages 31-32.  Also relevant to the instant claims in that paragraph is that deuterated 1,25(OH)2D3 and 25(OH)D3 were used as the internal references for the quantification of the respective metabolites.  Also relevant to the instant claims from the paragraph bridging pages 32-33 is the teaching that because the deuterium label is distant from the Diels–Alder reaction site, no isotope effects on the reaction kinetics are expected for isotopically labeled 1α,25(OH)2D3 and 25(OH)D3.  The paragraph bridging pages 38-39 teaches that after considering the poor recovery of the non-metabolized vitamin D derivatives and the longer times needed for the non-metabolized derivatives to pass through the chromatography column, non-metabolized vitamin D2 and D3 were omitted from the analysis.  The paragraph bridging pages 44-45 teaches that the sensitivity of 1α,25(OH)2D3 detection can be significantly improved using Diels–Alder derivatization with PTAD.  Thus, the application of Diels–Alder derivatization allows the entire vitamin D cascade to be surveyed in a single LC-MS run, including routine direct measurements of 1α,25(OH)2D3, which has not been achieved before using LC-MS or GC-MS methods.  In addition, the improved sensitivity of 25(OH)D detection allows the development of a method for the assessment of dietary 25(OH)D 2D2 and 1α,25(OH)2D3 production associated with some cancerous states and inflammation. It can also simultaneously assess the vitamin D dietary status via measurements of both 25(OH)D2 and 25(OH)D3 levels and estimate the rate of 1α,25(OH)2D3 clearance by 25-hydroxyvitamin D 24-hydroxylase via measurements of the 24R,25(OH)2D3 level.  The first paragraph of page 76 teaches that the acceptance and use of chemical derivatization methods in analytical chemistry usually is hard to predict because the acceptance is often driven by reasons other than the merits of the developed method.  Generally, chemical derivatization is viewed as an additional step that adds more complexity to an analytical method and thus is to be avoided.  This happened with early attempts to detect vitamin D metabolites using chemical derivatization with tetracyanoethylene for GC in favor of immunoassays (B.D. Hammock; personal communication).  Immunoassays are less accurate for quantitation because of cross-reactivity, non-linear calibration and lack of internal standards.  However, immunoassays use equipment and procedures common in clinical laboratories and thus they are comprehensible and traditional for clinicians.  The development of analytical technology in metabolomics also drives the field toward methods that do not require chemical derivatization.  The growing adoption of LC-MS methods over GC-MS reflects the need to avoid the derivatization of endogenous metabolites often required by the latter.  However, derivatization methods become favorable if they are cost effective and provide significant improvement in detection.  The Diels-Alder derivatization with l,2,4-triazoline-3,5-diones (TADs) for detection of vitamin D metabolites will remain the method of choice until LC-MS or other technologies provide a much better detection limit than current platforms.  
In the paper Blum conducted a pilot study that measured the concentrations of vitamin D3 in the fat tissue and serum of obese adults.  These measurements were performed using a new liquid chromatography mass spectrometry (LC/MS) method.  The objectives of this study were: to measure and report the vitamin D3 concentration in serum and subcutaneous fat samples from obese individuals and to examine the association of vitamin D3 in fat with vitamin D3 in serum.  They found that fat tissue vitamin D3 can be measured by LC/MS and is detectable in obese subjects with suboptimal vitamin D status.  Compatible with the long-standing concept that fat tissue is a storage site for vitamin D, fat tissue and serum vitamin D3 concentrations were positively correlated.  The preparation of serum and subcutaneous fat vitamin D3 samples for 3 internal standard. Ethanol, water and hexane were added with mixing followed by centrifugation before aspirating and transferring the hexane to a clean test tube. Extracts were heated to dryness and then reconstituted in methanol.  The serum extracts were further purified using C-18 solid phase extraction and dried before reconstituting in methylene chloride and methanol for LC/MS analysis.  Subcutaneous fat tissue was prepared for LC/MS analysis in a similar manner after releasing the vitamin D3 from the fat.  The LC/MS analysis is described on page 93 and included separation of a column followed by ionization with atmospheric pressure chemical ionization in positive ion mode. The quadrupole mass filter was operated in selected ion monitoring mode for ions at m/z 385 (vitamin D3) and m/z 388 (tri-deuterated vitamin D3 internal standard).  The internal standard was provided by IsoSciences with a purity of 99.6%.  They utilized isotope dilution, which is a method that internalizes the standard to the samples by adding a known quantity of a tri-deuterated vitamin D3 to each sample.  For determining the amount of vitamin D3, the isotope ratio of the resulting solution, the known isotope ratio of the tri-deuterated vitamin D3 and natural abundance isotope ratio of tri-deuterated vitamin D3 in the sample, were used to calculate the concentration of the vitamin D3 in the sample.  
In the paper Vreeken looked at bot pre- and post-column derivatization based on [4 + 2] cyclo-addition (Diels Alder reaction) of vitamin D3 and some of its metabolites, i.e. l(OH) vitamin D3, 25(OH) vitamin D3, l,25(OH)2 vitamin D3 and 24,25(OH)2 vitamin D3 for determination by liquid chromatography/thermospray mass spectrometry (LCPSP MS) (see the procedures section on pages 622-623).  In the pre-column procedure, the reaction with vitamin D3 or  one  of  its metabolites was carried out by  adding the reagent solution (100-500 µl) to 1 ml of a vitamin D3 or metabolite solution (1-l000 µM) in acetonitrile-water (80:20, v/v).  The reaction was allowed to proceed for 10-180 seconds and then an aliquot (120 µl) was injected into an FIA system with UV absorbance detection at 256 nm.  The reaction yield was determined by comparing peak heights before and after reaction.  After a reaction time of 3 minutes, an aliquot of the same solution was analyzed by LC/TSP MS, with acetonitrile-water (80:20, v/v) as mobile phase, and the mass spectra [positive (PI) and negative ion (NI) mode] of the reaction products were recorded.  Figure 3 shows the reaction scheme of the reaction between vitamin 3 and its metabolites, even in the presence of up to 10% water.  PTAD was the derivatizing agent used because of experimental problems with TCNE.  The abstract teaches that for post-column derivatization, including this step in LC/TSP MS, improved the detection limits of the analytes 7-70-fold depending on the analyte tested.  
In the paper Kamao teaches the quantification of fat-soluble vitamins in human breast milk by liquid chromatography–tandem mass spectrometry.  A sensitive quantification method for fat-soluble vitamins in human breast milk by liquid chromatography–tandem mass spectrometry was developed.  Vitamins A, D and E were extracted from 10.0 mL of breast milk after saponifying by basic condition.  Vitamin K derivatives were extracted from 3.0 mL of breast milk after lipase treatment.  The corresponding stable isotope-labeled compounds were used as internal standards.  For the determination of vitamin D compounds, derivatization with a Cookson-type reagent was performed.  All fat-soluble vitamins were determined by liquid chromatography–tandem mass spectrometry in the positive ion mode.  The detection limits of all analytes were 1–250 pg per 50 L.  The recoveries of fat-soluble vitamins were 91–105% (this meets the requirement of claims 1 and 14).  Inter-assay CV values of each vitamin were 1.9–11.9%.  The mean concentrations of retinol, vitamin D3, 25-hydroxyvitamin D3, a-tocopherol, phylloquinone and menaquinone-4 were 0.455 g/mL, 0.088 ng/mL, 0.081 ng/mL, 5.087 g/mL, 3.771 ng/mL, and 1.795 ng/mL, respectively (n = 82).  This method makes possible to determine fat-soluble vitamins with a wide range of polarities in human breast milk.  The assay may be useful for large-scale studies.  The third full paragraph of page 193 teaches that even though there are reasons to measure the concentrations of fat-soluble vitamins in human breast milk, there are several problems in sensitivity, specificity and accuracy with determination of fat-soluble vitamins in breast milk.  Especially, it is difficult to determine vitamin D compounds using standard assay methods such as HPLC with ultraviolet detection and other known methods because concentrations of them are markedly low.  The liquid-liquid extraction of fat-soluble vitamins except for vitamin K derivatives is described in section 2.3.3 on page 195 and is similar to that described for the samples of Ortiz Boyer.  The preparation of the Cookson-type derivatives of D and 25(OH)D with DEMQ-TAD is described in section 2.3.4 on page 195.  The chromatographic conditions to separate and determine the DMEQ-TAD derivatives of D and 3, D2, 25(OH)D3 and 25(OH)D2 are presented in figure 4.  The first paragraph of page 196 teaches that the reaction of DMEQ-TAD with vitamin D compounds produces two C6-epimeric derivatives.  In the case of D3, D2, 25(OH)D3 and 25(OH)D2, the 6S isomer was the main product (6S:6R = 3:1).  Thus, 6S isomer was used for the determination of each vitamin D compound.  The linearity of calibration curves of the DMEQ-TAD derivatives of D3 (up to 50 ng/mL, r2 = 0.9999), D2 (up to 50 ng/mL, r2 = 1.0000), 25(OH)D3 (up to 50 ng/mL, r2 = 0.9999) and 25(OH)D2 (up to 50 ng/mL, r2 = 0.9991) was confirmed.  The paragraph bridging the columns of page 196 teaches that standard assay methods for the determination of vitamin D compounds such as HPLC with ultraviolet detection and others are used widely; however, in the comprehensive evaluation of the nutritional status of fat-soluble vitamins, each vitamin needs to be measured separately.  The proposed method, including extraction and sensitive LC–MS/MS detection using stable isotope-labeled internal standards, makes it possible to determine the principal fat-soluble vitamins in breast milk which contain more interfering compounds compared to plasma or serum samples. Vitamin D and 25(OH)D could be measured by LC–MS/MS after DMEQTAD derivatization with the equivalent of only 6mL of breast milk.  DMEQ-TAD, a fluorescence-labeling reagent, is highly sensitive and stable for conjugated dienes.  Recently, DMEQTAD has been used for the derivatization of vitamin D metabolites to improve ionization efficiency of LC–MS/MS with APCI.  In this study, DMEQ-TAD derivatization enhanced the measurement sensitivity of D and 25(OH)D by about 40 times.  The conclusion on page 199 teaches that they have shown a quantification method for fat-soluble vitamins in breast milk by LC–MS/MS.  The method maximizes the sensitivity and selectivity of the latest generation of tandem mass spectrometry and derivatization techniques for the measurement of representative compounds of fat-soluble vitamins in human breast milk.  The assay includes vitamins with a wide range of polarity, and this method has the advantage of low sample volume requirement.  This method can apply the measurement of fat-soluble vitamins in other biological samples such as plasma.  

In the paper Yeung characterized the metabolic pathway of 1,25-dihydroxy-16-ene vitamin D3 in rat kidney by on-line high performance liquid chromatography-electrospray tandem mass spectrometry.  1,25-Dihydroxy-16-ene vitamin D3 is a synthetic analog of 1,25-dihydroxyvitamin D3, the most physiologically active metabolite of vitamin D3.  The renal metabolism of 1,25-dihydroxy-16-ene vitamin D3 had been studied previously using a perfused rat kidney system, and its C-24 oxidative metabolic pathway had been found to be different from that of 1,25-dihydroxyvitamin D3 by HPLC.  To further delineate the differences between the C-24 oxidative metabolic pathways of 1,25-dihydroxyvitamin D3 and 1,25-dihydroxy-16-ene vitamin D3 in this present study they investigated the C-24 oxidation pathway of 1,25-dihydroxy-16-ene vitamin D3 using a novel detection approach based on on-line capillary liquid chromatography coupled to electrospray tandem mass spectrometry.  Two types of tandem mass spectrometric detection were employed to characterize the metabolites in the kidney perfusate: (a) the preliminary screening of metabolites by parent scan, which led to the tentative discovery of the production of 1,23,25-trihydroxy-24-oxo-16-ene vitamin D3, a new metabolite of 1,25-dihydroxy-16-ene vitamin D3, and (b) the pharmacokinetic studies of the substrate, 1,25-dihydroxy-16-ene vitamin D3 and its metabolites by multiple reaction monitoring.  In the latter, the mass spectrometric sensitivity for quantification was found to be about 20-fold better than UV detection.  The current work concluded that the C-24 oxidative metabolic pathway of 1,25-dihydroxy-16-ene vitamin D3 closely mimicked that of its natural counterpart.  Furthermore, the use of mass spectrometry permitted the clearance rate of the starting substrate to be studied at a more physiological level (ng/mL or submicromolar level), which had not been possible previously by HPLC-UV detection.  The first paragraph of page 1101 teaches that perfusate +) underwent facile fragmentation under CID conditions in the mass spectrometer as shown in Scheme 3, resulting in a characteristic ion transition (MH+ ---> m/z 314) that may be utilized for detection purposes.  Based on this unique ion transition, two modes of MS/MS detection were carried out for characterizing the perfusate samples: a parent scan, which specifically detected the vitamin D compounds in a mixture and determined their molecular weights, and MRM, which quantified the individual target vitamin D compounds at the trace levels.  The second to last paragraph on page 1101 teaches that two stages of extraction of the perfusate samples using C18 cartridges were employed.  The first stage of the procedure was used for the extraction of analytes from the perfusate.  The sample aliquots were collected in borosilicate test tubes and were dried down completely in a Speed-Vac vacuum.  The dried samples were then reconstituted in 500 μL of acetonitrile, and a solution of PTAD in acetonitrile (20-30 μg/μL) was added dropwise to each tube until the red color persisted.  Since the PTAD reagent was added in excess to ensure complete reaction, a second extraction was necessary for its removal so that the chromatography would not be affected.  The procedure for this extraction was as follows: after 30 minutes of reaction time, each sample aliquot was brought up to 5 mL with H20, and the samples were decanted into reconditioned C18 cartridges.  The cartridges were washed with 5 mL of H20 and 30% acetonitrile under ~ 0.5 atm (7.4 psi), followed by 4 mL of 100% acetonitrile under < 0.17 atm (2.5 psi), which eluted the PTAD-derivatized analyte.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the UV detection of Ortiz Boyer with the derivatization/tandem mass spectral detection of Aronov ‘08a, Aronov ‘08b, Vreeken or Kamao and/or interface a mass spectrometer capable of performing tandem mass spectrometry with the Ortiz Boyer chromatography system in combination with forming a Cookson-type derivative of non-metabolized vitamin D as taught by Aronov ‘08a, Aronov ‘08b or Kamao because of its increased sensitivity and ability to measure a plurality of analytes in a single experiment using smaller samples than Ortiz Boyer used as taught by Aronov ‘08a and Aronov ‘08b or the increased sensitivity in quantitative measurements of both non-metabolized vitamin D and at least one of its metabolites compared to UV detection and its expected ability to use it with 3 as described by Blum and the fact that internal standards are commonly used in mass spectral analysis as evidence by the Aronov ‘08a and Aronov ‘08b references.  The Yeung paper also teaches that the derivatization/tandem mass spectral detection has increased sensitivity compared to a UV detection method.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the derivatization step after the sample pretreatment and before the clean-up-preconcentration of the Ortiz Boyer method because as taught by both Murao and Yeung, a second extraction was necessary for removal of the excess Cookson-type/PTAD reagent so that the chromatography would not be affected.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the turbulent flow chromatography of Bunch or Zimmer in place of any solid-phase extraction procedures of Ortiz Boyer because of the reduction in time and similar performance compared to solid-phase extraction methods as taught by Zimmer and Bunch and the specific application to vitamin D metabolites as taught by Bunch.  
Claims 1, 4-6, 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capote in view of Bunch or Zimmer and also in view of Aronov ‘08a, Aronov ‘08b, Vreeken or Kamao and further in view of Blum and finally in view of Murao or Yueng last 8 as described above.  In the paper Capote teaches a method for determination of fat-soluble vitamins K1, K3, A, D2, D3 and E and metabolites 25-hydroxy vitamin D2 and D3 and 1,25-dihydroxy vitamin D3 in human serum by liquid chromatography/electro spray ionization tandem mass spectrometry (LC/ESI-MS/MS) in positive mode. Highly selective identification of the target compounds in serum was confirmed by the most representative transitions from precursor ion to product ion. Quantitative MS/MS analysis was carried out by multiple reaction monitoring optimizing the most sensitive transition for each analyte in order to achieve low detection limits (from 0.012 to 0.3 ng/mL estimated with serum). The analysis was performed with l mL of serum, which was subjected to protein precipitation, liquid-liquid extraction to an organic phase, evaporation to dryness and reconstitution with methanol. The method, validated by the standard addition method, provides complete information on the fat-soluble vitamins .  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a derivatization step with the Cookson-type PTAD reagent taught by Vreeken, Aronov ‘08a or Aronov ‘08b in the Capote method because of its increased sensitivity and ability to measure a plurality of analytes in a single experiment using smaller samples than previously used as taught by Aronov ‘08a and Aronov ‘08b, the teaching that Cookson-type (Diels-Alder) derivatization is the method of choice for vitamin D analyses as taught by Aronov ‘08b or the ability to treat vitamin D separately from other fat-soluble vitamins, the increased sensitivity in quantitative measurements of both non-metabolized vitamin D and at least one of its metabolites compared to UV detection and its expected ability to use it with plasma samples as taught by Vreeken or Kamao.    Vreeken also shows that the derivatization process can be modified so that nearly quantitative results can be obtained.  It would have been obvious to one of ordinary skill in the art at the time the invention was made use the tri-deuterated internal standard of Blum in the Capote method because of the advantages of isotope dilution in calculating the amount of vitamin D3 as described by Blum and the fact that internal standards are commonly used in mass spectral analysis as evidence by the Aronov ‘08a and Aronov ‘08b references.  The Yeung paper also teaches that the derivatization/tandem mass spectral detection has increased sensitivity .  
Claims 1, 4-6, 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum in view of Bunch or Zimmer and also in view of Aronov ‘08a, Aronov ‘08b, Vreeken or Kamao and further in view of Ortiz Boyer and finally in view of Murao or Yueng last 8 as described above.  Blum does not teach a Cookson-type derivatization reagent, formation of fragment ions from a precursor ion, doing the extraction and separation online or turbulent flow liquid chromatography during the clean-up-preconcentration step.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a derivatization step with the Cookson-type PTAD reagent taught by Vreeken, Aronov ‘08a or Aronov ‘08b in the Blum method because of its increased sensitivity and ability to measure a plurality of analytes in a single experiment using smaller samples than previously used as taught by Aronov ‘08a and Aronov ‘08b, the teaching that Cookson-type (Diels-Alder) derivatization is the method of choice for vitamin D analyses as taught by Aronov ‘08b or the ability to treat vitamin D separately from other fat-soluble vitamins, the increased sensitivity in quantitative measurements of both non-metabolized vitamin D and at least one of its metabolites compared to UV detection and its expected ability to use it with plasma samples as taught by Vreeken or Kamao.    Vreeken also shows that the derivatization process can be modified so that nearly quantitative results can be obtained.  It would have been obvious to one of ordinary skill in the art at the time the invention was made use replace the extraction process of Blum withon-line and/or connected extraction process of Ortiz Boyer because of the advantages of connecting the extraction process to the separation process as taught by Ortiz Boyer.  The Yeung paper also teaches that the derivatization/tandem mass spectral detection has increased sensitivity compared .  
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.  In response to the changes to the claims, the previous 35 U.S.C. 112 rejections have been withdrawn, a new rejection under 35 U.S.C 112 second paragraph has been applied against the claims and the art rejections have been modified to meet the claim changes.  A new rejection based on the newly cited and applied Blum reference has also been applied against the claims.  The arguments are moot with respect to the withdrawn and new rejections.  
With respect to the art rejections, the previous rejections were modified by adding the Blum reference as a secondary reference.  The Blum reference uses a tri-deuterated vitamin D3 internal standard in a LC/MS method to measure vitamin D3 that would have been expected to produce precursor and fragment ions having the ion properties added to claim 1 by applicant upon formation of a PTAD derivative.  Since there are a limited number of possible vitamin D3 molecules that can be used as an internal standard and Blum uses a tri-deuterated one, there is an expectation of success both with the derivatization and measurement in the mass spectrometer.  For these reasons the arguments are not persuasive.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Arlen Soderquist/
Primary Examiner, Art Unit 1797